Exhibit 10.5

 

Execution Copy

 

Technology License Agreement

 

This Technology License Agreement (“Agreement”) is entered into this 15th day of
January, 2008 by and between Global Payment Technologies, Inc., a Delaware
corporation, having its principal place of business at 170 Wilbur Place,
Bohemia, NY (the “Company”), and Global Payment Technologies-Australia Pty.,
Ltd., a State of New South Wales, Australia corporation, having its principal
place of business at 13-15 Lyon Park Road, Macquarie Park, NSW 2113, Australia
(“GPTA”).

 

WHEREAS, GPT has developed software data bases for various worldwide currencies
and provides proprietary operating systems and engineering support for its
currency validation machines (the “Products”);

 

WHEREAS, GPT has a significant need for additional capital financing which GPTA
is willing to provide;

 

WHEREAS, as a condition to such financing, GPT has agreed to grant a license to
GPTA should GPT be unwilling or unable to continue to provide database and
operating system development so that GPTA may continue its operations; and

 

NOW, THEREFORE, in recognition of valuable consideration, receipt of which is
hereby acknowledged, the parties agree as follows:

 

 

1.

Definitions.

 

"Intellectual Property Rights" means, collectively, all intellectual property
rights of GPT in and relating to the Products including, but not limited to (i)
all rights in patents, patent applications and patentable subject matter,
whether or not the subject of an application, (ii) rights in trademarks, service
marks, trade names, trade dress and other designators of origin, registered or
unregistered, (iii) rights in copyrightable subject matter or protectable
designs, registered or unregistered, (iv) trade secrets, (v) know-how, (vi)
database rights, (vii) rights in confidential information, (viii) all other
intellectual and industrial property rights of every kind and nature and however
designated, whether arising by operation of law, contract, license or otherwise,
copyright and all applications for and the right to apply for any of the
foregoing in any part of the world including, without limitation, the patents,
trademarks and applications therefor set out in Appendix 1.  

 

“Products” means GPT’s proprietary operating systems for its currency validation
machines, including but not limited to the SA-4, Argus, Aurora and Falcon
machines, inclusive if underlying software data bases and applicable source
codes.

 

2.     License. Subject to the terms and conditions of this Agreement, GPT
hereby grants to GPTA an exclusive, irrevocable, sole, worldwide, perpetual,
royalty-free, non-assignable,

 

--------------------------------------------------------------------------------



license in, to, and under the Intellectual Property Rights for the purpose of
(i) the design, development, manufacture, modification, promotion, sale and
purchase, distribution, repair and maintenance of the Products and all technical
items and related equipment connected therewith, and (ii) the commercialization,
reproduction and exploitation of the Intellectual Property Rights.

 

3.     Conditions to Use of License. GPTA shall not, in any way (other than for
purposes of testing or commissioning production facilities) use the License or
exercise any of the rights conferred on it by the License unless and until GPT
is either unable or unwilling to provide continued data base and operating
system development for the Products (a “GPT Breach”). Without limiting the
generality of the foregoing, GPT shall be deemed to be unable to provide
continued data base and operating system development for the the Products if (i)
GPT applies for or consents to the appointment of a receiver, trustee, custodian
or liquidator or any of its property, (ii) GPT admits in writing its inability
to pay its debts as they mature, (iii) GPT makes a general assignment for the
benefit of creditors, (iv) GPT is adjudicated bankrupt or insolvent or be the
subject of an order for relief under Title 11 of the United States Bankruptcy
Code or (v) GPT files a voluntary petition in bankruptcy or a petition for
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation, or an answer admitting the material allegations of a petition filed
against it in any proceeding under any such law and such petition or proceeding
shall remain undismissed or unstayed for thirty (30) days. Use by GPTA of the
License absent the existence of a GPT Breach within five (5) days after written
notice from GPT shall constitute a “GPTA Breach”.

 

4.     Bankruptcy. All licenses granted under or pursuant to this Agreement by
GPT to GPTA shall be deemed, for purposes of Section 365(n) of the U.S.
Bankruptcy Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”), licenses of
rights to “intellectual property” as defined under Section 101(52) of the
Bankruptcy Code. The parties agree that GPTA, as a licensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the Bankruptcy Code. The parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against GPT under the
Bankruptcy Code, GPTA shall be entitled to a complete duplicate of (or complete
access to, as appropriate) any such intellectual property and all embodiments of
such intellectual property, including object code and source code formats and
all documentation as of the commencement of a bankruptcy proceeding. Such
materials, if not already in its possession, shall be promptly delivered to GPTA
(i) upon any such commencement of a bankruptcy proceeding upon written request
therefor by GPTA, unless GPT elects to continue to perform all of its
obligations under this Agreement, or (ii) if not delivered under (i) above, upon
the rejection of this Agreement by or on behalf of GPT upon written request
therefor by GPTA.

 

5.     Ownership. GPT shall maintain Ownership of the Intellectual Property
Rights hereunder.

 

6.     No Assignment. The rights granted herein are personal and shall not be
assigned, sublicensed or otherwise transferred.

 

7.     Confidentiality. Both parties understand and agree that because of the
nature of the responsibilities and duties hereunder, either party may have
access to confidential information

 

2

 

--------------------------------------------------------------------------------



(including customer lists) belonging to the other party. Both parties shall keep
confidential and protect the confidentiality of any confidential document
furnished by the other party, including, without limitation, such documents
marked "confidential", and the information contained therein.

 

8.     Termination by GPTA; Survival of License. Upon occurrence of a GPT
Breach, GPTA may immediately commence operations pursuant to the License granted
to GPTA pursuant to this Agreement. The License granted in Section 2 hereunder
is perpetual and shall survive a GPT breach.

 

9.     Termination by GPT; Revocation of License. If GPTA materially breaches
Section 4 of this Agreement, GPT may terminate this Agreement upon three days
prior written notice and revoke the License granted hereunder.

10.   Governing Law. This Agreement shall be construed pursuant to the laws of
the State of California, without regard to its choice of laws and rules. The
prevailing party in a claim or controversy arising out of or in relation to this
Agreement shall be entitled to recover all reasonable attorney's fees and court
costs from the losing party.

11.   Entire Agreement. Each party acknowledges that it has read this Agreement,
understands it and agrees to be bound by its terms and further agrees that it is
the complete and exclusive statement of the agreement between the parties
relating to its subject matter and that this Agreement supersedes all prior and
contemporaneous oral and written understandings, representations and agreements
concerning the subject matter hereof and may not be modified except in a writing
signed by the authorized representatives of both parties and specifically
referring to this Agreement.

12.   Severability. All provisions of this Agreement are intended to be
interpreted and construed in a manner to make such provision valid and
enforceable. The invalidity or nonenforceability of any phrase or provision
hereof will in no way affect the validity or enforceability of any other portion
of this Agreement, which invalid or nonenforceable phrase or provision will be
deemed modified, restricted, and/or limited to the extent necessary to make such
phrase or provision valid and enforceable.

13.   Counterparts. This Agreement may be executed in counterparts, each of
which shall be considered an original and all of which shall constitute together
the same document.

[Signature Page Follows]

 

3

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Technology License
Agreement the day and year first above written.

 



“GPT”:



Global Payment Technologies, Inc.

 

 

By: /s/ William McMahon

Name: William McMahon

Title: Chief Executive Officer

 

 

“GPTA”:

Global Payment Technologies Australia Pty. Ltd.

 

 

By: /s/ Andre Soussa

Name: Andre Soussa

Title: Managing Director and Chief Executive Officer



 

 

4

 

 